Citation Nr: 1633831	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2012, the Veteran testified at a Board hearing before a former Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  In April 2016, the Veteran was notified of his right to a new hearing before another Veterans Law Judge.   The Veteran did not respond, thus waiving his right to a new hearing.  

This matter came before the Board in April 2014, at which time the Board remanded the matter for a VA examination.  Unfortunately, as discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in April 2014 for a VA knee examination, which was afforded in July 2014.  The examiner concluded that the Veteran's current right knee degenerative joint disease (DJD) was less likely than not related to service.  In rendering this determination, the examiner stated that there was no diagnosis of DJD in service and there were no knee conditions documented at separation from service.  The examiner further stated that "[t]here was no evidence of chronicity of complaints or care for any right knee condition from military discharge until about 2002."  He noted that private treatment records were not available to be reviewed and that the Veteran reported continuous knee complaints since discharge.  Nonetheless, the examiner solely relied on the lack of "medical evidence of complaints of, diagnosis of, or treatment for any right knee degenerative joint disease for many years after military service" when rendering his opinion. 

The examiner did not account for the Veteran's testimony that he had bilateral knee pain and private knee treatment between service and 2002, and evidence that the Veteran's private orthopedic records from the 1980s had been destroyed.  Although the examiner commented that old age was likely the cause of the Veteran's DJD, this opinion was based on the lack of medical documentation of treatment or complaints prior to 2002. 

Sole reliance on the absence of medical evidence of treatment during and after service is an inadequate basis to deny the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because a Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders, the Board must remand for an adequate medical opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The examiner should provide an addendum opinion that considers all relevant evidence, including the Veteran's statements, without solely relying on the lack of treatment records during and after service until many years later.  

The Veteran's representative contended in his August 2016 appellate brief that the clinical physician's assistant who performed the VA examination is not an appropriate "specialist" required by the Board's remand.  The representative further argued that the examiner was not competent to issue an opinion regarding the right knee disability.  The Board is entitled to presume the competence of a VA examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Moreover, there is no requirement that medical examinations only be conducted by physicians.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996)).  The Veteran's representative has only challenged the examiner's competency based on his title; this is insufficient to overcome the presumption of competence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir.2009) (holding that specific challenges to a VA examiner's competency must be raised to overcome the presumption of competency). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the July 2014 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the etiology of the Veteran's current right knee disability, specifically addressing the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability is etiologically related to his active service, including his in-service diagnosis of chondromalacia patella?

Address the Veteran's reports that he experienced right knee pain and sought knee treatment after service and prior to 2002.  Do not rely solely on the lack of medical evidence of treatment to the right knee during and after service for many years, as a negative opinion must not be solely based on the lack of this type of evidence, although this can be one of several factors. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


2. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




